UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA

CYNTHIA LAVERNA TURNER,                    *
                                           *
                    Plaintiff,             *
            v.                             * Civil Action No. 1: 21-cv-00711-GMH
                                           *
                                           *
KILOLO KIJAKAZI,                           *
Acting Commissioner of Social Security,    *
                                           *
                    Defendant.             *
                                        *******

                                              ORDER

        UPON CONSIDERATION of the Defendant’s Motion to Remand and the entire record

                                       7 day of __________________,
in this case, it is by the Court this ____           December       2021, hereby

        ORDERED that the final decision of the Commissioner is reversed and that this matter is

hereby remanded to the Commissioner for further proceedings, pursuant to sentence four of

section 205(g) of the Social Security Act, 42 U.S.C. § 405(g). On remand, the Commissioner

will remand the claim to an administrative law judge to hold a new hearing and issue a new

decision; and it is further

        ORDERED that this is a final order.
                                              G. Michael Digitally       signed by G.
                                                                Michael Harvey

_____________________
December 7, 2021                              Harvey            Date: 2021.12.07
                                                                10:23:18 -05'00'
                                              __________________________________
Date                                          G. MICHAEL HARVEY
                                              UNITED STATES MAGISTRATE JUDGE